                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Troy English,

                        Plaintiff,     Case No. 5:19-cv-12463

v.                                     Judith E. Levy
                                       United States District Judge
Deanna Wooten, et al.,

                        Defendants.

________________________________/

    ORDER STAYING CASE FOR SIXTY DAYS OR UNTIL
PLAINTIFF FILES AN AMENDED COMPLAINT BEFORE THAT
                       TIME

     Plaintiff Troy English filed this pro se disability discrimination

complaint alleging that his employer, Defendant II Enterprises, fired him

because of the medical expenses associated with his amputation. (ECF

No. 1.) Plaintiff appended to his complaint an Equal Opportunity

Employment Commission “Notice of the Right to Sue” letter, which stated

that “[t]he EEOC found reasonable cause to believe that violations of the

[Americans with Disabilities Act (ADA)] occurred with respect to some or

all of the matters alleged in the charge.” (Id. at PageID.3.)
     On November 4, 2019, Defendant filed a motion to dismiss

Plaintiff’s complaint. (ECF No. 13.) On January 2, 2020, the Court

construed Plaintiff’s complaint as an ADA claim and provisionally

granted the motion to dismiss, noting that Plaintiff insufficiently pled

one of the three elements of a prima facie case of ADA discrimination:

that he is otherwise qualified to perform the essential functions of his

position, with or without accommodation. (ECF No. 17, PageID.57 (citing

Ferrari v. Ford Motor Co., 826 F.3d 885, 891-92 (6th Cir. 2016).) The

Court granted Plaintiff forty-five days to timely file an amended

complaint and noted that failure to do so would result in a judgment in

Defendant’s favor. (Id. at PageID.60.)

     On January 24, 2020, Plaintiff timely filed an amended complaint.

(ECF No. 18.) The complaint consisted primarily of a series of letters and

documents pertaining to Plaintiff’s employment with Defendant, as well

as a checked list of laws that Plaintiff claims are applicable to this case,

including: Title VII of the Civil Rights Act, the Age Discrimination in

Employment Act, the Americans with Disabilities Act, “other federal

law,” and “other state law.” (Id. at PageID.65.) On February 14, 2020,

Defendant filed a motion to dismiss Plaintiff’s second amended


                                     2
complaint, arguing that Plaintiff “fails to plead the necessary elements

for a claim of disability discrimination under the ADA . . . and fails to

remedy the specific issue identified by the Court.” (ECF No. 20,

PageID.102.)

     The Court notes that Plaintiff’s second amended complaint, though

timely, both fails to remedy the Court’s prior identified issue and adds a

litany of additional claims to the case. Though Defendant has moved to

dismiss Plaintiff’s entire suit, its motion addresses only the ADA claim

and not the additional claims that Plaintiff brings in his second amended

complaint. (See id.) As such, the Court cannot give Defendant the

complete relief it seeks.

     Nor does it appear that the complaint’s shortcomings are indicative

of frivolous or legally insufficient claims. Rather, Plaintiff’s failure to

remedy the Court’s identified issue—naming Plaintiff’s relevant position

with Defendant and noting whether he was qualified for it—is indicative

of Plaintiff’s difficulty in representing himself. Were this case beyond the

dispositive motion stage, this factor—along with the nature of the case,

the complexity of the issues raised, and the possible merit of the claims—

might have weighed in favor of the Court appointing counsel to represent


                                     3
Plaintiff. Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003). However,

the Eastern District of Michigan has expressed a preference against

appointments of counsel “prior to the exhaustion of dispositive motions,”

Dixon v. Kraft, No. 16-14439, 2017 WL 11490775, at *1 (E.D. Mich. March

14, 2017). Instead, at this stage of litigation, the Sixth Circuit requires

courts to “liberally construe pro se complaints and hold such complaints

to a less stringent standard than pleadings prepared by attorneys.”

Frengler v. Gen. Motors, 482 Fed. Appx. 975, 976 (6th Cir. 2012). While

“this lenient treatment has limits,” id., Plaintiff has made a good-faith

and timely attempt to plead his case and will be afforded one final

opportunity to file a well-pleaded complaint. The Court strongly

encourages Plaintiff to seek assistance from the Federal Pro Se Legal

Assistance Clinic, which has been established through the University of

Detroit-Mercy     Law      School       and   can     be    reached     at

proseclinic@udmercy.edu or 313-234-2690. Plaintiff will not be given

another opportunity to refile.

     Accordingly, the Court ORDERS the stay of all proceedings in this

case for sixty days, or until Plaintiff files an amended complaint before

that time. “The power to stay proceedings is incidental to the power


                                    4
inherent in every court to control the disposition of the cases in its docket

with economy of time and effort for itself, for counsel, and for litigants.”

Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. Of Ohio, E. Div., 565 F.2d

393, 396 (6th Cir. 1977) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254-

55 (1936)). Balancing the “competing interests” of the parties, and the

Court’s interest in maintaining a clear and streamlined docket, the Court

concludes that this case would benefit from—and that neither party

would be prejudiced by—a stay of this duration.

     IT IS SO ORDERED.

Dated: February 21, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 21, 2020.



                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
